Citation Nr: 1410798	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted an increased evaluation to 50 percent for PTSD (now to include depression), effective July 31, 2009, the date of the claim for an increased evaluation.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in October 2009.  However, in his Notice of Disagreement (NOD) dated March 2010, the Veteran stated that he was suffering from continuing and worsening nightmares of his time in service.  He also stated that his treating doctor was recommending increased counseling sessions for PTSD and alcohol abuse.  Additionally, the Veteran's representative contended in January 2014 Informal Hearing Presentation that the October 2009 examination was too old to adequately evaluate the Veteran's disability.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted; given the fact that the examination was conducted over four years ago, and in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's PTSD with depression.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Also, the record reflects that the Veteran has been receiving treatment for PTSD from the VAMC in Louisville.  The most recent VA treatment records contained in the claims file date back to July 2010.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from July 2010 to present, if they exist, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in Louisville, and all other associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since July 2010.

2.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of the Veteran's PTSD with depression.  The examiner must review the claims folder in conjunction with the examination.  All required testing (including a mental status examination) must be performed. The examiner must specifically comment on the impact of PTSD on the Veteran's occupational functioning.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


